 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ERIC KONRAD and JANET KONRAD,                  No. 2:21-cv-00958-TLN-DB
12                       Plaintiffs,
13            v.                                     SUA SPONTE REMAND ORDER
14    KARLEE WILLIAMS,
15                       Defendant.
16

17          This matter is before the Court on Defendant Karlee Williams’s (“Defendant”) Notice of

18   Removal and Motion to Proceed in Forma Pauperis. (ECF Nos. 1–2.) For the reasons set forth

19   below, Defendant’s Motion to Proceed in Forma Pauperis (ECF No. 2) is DENIED as moot, and

20   the Court hereby REMANDS the action to the Superior Court of California, County of Placer,

21   due to lack of subject matter jurisdiction.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                    1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND
 2          On January 20, 2021, Plaintiffs Eric and Janet Konrad (collectively, “Plaintiffs”) brought
 3   an action for unlawful detainer against Defendant for possession of real property known as 252
 4   Dairy Road, Auburn, California, 95603 (the “Property”). (ECF No. 1 at 11.) On May 26, 2021,
 5   Defendant filed a Notice of Removal removing this unlawful detainer from the Placer County
 6   Superior Court. (ECF No. 1.)
 7          II.     STANDARD OF LAW
 8          28 U.S.C. § 1441 permits the removal to federal court of any civil action over which “the
 9   district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). “Removal is
10   proper only if the court could have exercised jurisdiction over the action had it originally been
11   filed in federal court.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).
12          Courts “strictly construe the removal statute against removal jurisdiction,” and “the
13   defendant always has the burden of establishing that removal is proper.” Gaus v. Miles, Inc., 980
14   F.2d 564, 566 (9th Cir. 1992) (per curiam). Furthermore, “[i]f the district court at any time
15   determines that it lacks subject matter jurisdiction over the removed action, it must remedy the
16   improvident grant of removal by remanding the action to state court.” California ex rel. Lockyer
17   v. Dynegy, Inc., 375 F.3d 831, 838, as amended, 387 F.3d 966 (9th Cir. 2004), cert. denied 544
18   U.S. 974 (2005).
19          Federal question jurisdiction is set forth in 28 U.S.C. § 1331. See 28 U.S.C. § 1331. The
20   “presence or absence of federal question jurisdiction is governed by the ‘well-pleaded complaint
21   rule,’ which provides that federal jurisdiction exists only when a federal question is presented on
22   the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc., 482 U.S. at 386. Federal
23   question jurisdiction therefore cannot be based on a defense, counterclaim, cross-claim, or third-
24   party claim raising a federal question. See Vaden v. Discover Bank, 556 U.S. 49 (2009); Hunter
25   v. Philip Morris USA, 582 F.3d 1039, 1042–43 (9th Cir. 2009).
26   ///
27   ///
28   ///

                                                       2
 1          III.    ANALYSIS
 2          Defendant removed this action on the basis of federal question jurisdiction. (ECF No. 1 at
 3   1.) Defendant argues this eviction arises under the CARES Act and the Fair Housing Act. (Id.)
 4   The Court disagrees. The instant Complaint relies solely on California state law and does not
 5   assert any claims under federal law. (See ECF No. 1 at 11.) Based on the well-pleaded complaint
 6   rule as articulated above, “federal jurisdiction exists only when a federal question is presented on
 7   the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc., 482 U.S. at 386. To the
 8   extent Defendant contends that the CARES Act and Fair Housing Act somehow preempt
 9   California law or affect the outcome of this case, such an argument is part of Defendant’s
10   defense. For Plaintiffs’ suit to “arise under” federal law, Plaintiffs’ “statement of [their] own
11   cause of action” must “show[] that it is based upon [federal law].” See Vaden, 556 U.S. at 60–62.
12          Because the Complaint indicates that the only cause of action is one for unlawful detainer,
13   which arises solely under state law, this action does not arise under federal law. As there is no
14   apparent grounds for federal jurisdiction, it is appropriate to remand this case, sua sponte, for lack
15   of federal subject matter jurisdiction. See United Investors Life Ins. Co. v. Waddell & Reed Inc.,
16   360 F.3d 960, 967 (9th Cir. 2004) (“[T]he district court ha[s] a duty to establish subject matter
17   jurisdiction over the removed action sua sponte, whether the parties raised the issue or not.”).
18          IV.     CONCLUSION
19          For the reasons stated above, Defendant’s motion to proceed in forma pauperis (ECF No.
20   2) is DENIED as moot, and the Court hereby REMANDS this action to the Superior Court of
21   California, County of Placer.
22          IT IS SO ORDERED.
23   DATED: June 1, 2021
24
                                                            Troy L. Nunley
25                                                          United States District Judge
26

27

28

                                                        3
